Citation Nr: 0110630	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1940 to 
October 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

This appeal stems from a February 2000 rating decision that 
denied a total rating for compensation based on individual 
unemployability.  The appellant contends that he is 
unemployable due to his multiple service connected 
disabilities.

Service connection is in effect for: chronic lumbar syndrome 
with radiculopathy (40 percent); right total knee replacement 
(30 percent); bilateral atrophy of the testes (20 percent); 
adherent scar and atrophy, right quadriceps muscle (10 
percent); post-operative scars of the left thigh and right 
inguinal region (10 percent); fracture of the left ulnar (0 
percent); defective hearing (0 percent); malaria (0 percent); 
fracture of the left maxilla (0 percent).  His total 
schedular evaluation is 70 percent.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2000), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
Thus, the appellant meets the schedular criteria for a total 
rating for compensation based on individual unemployability.

The RO conducted two VA examinations in response to this 
claim.  The examiner who conducted the general medical 
examination concluded, "In view of the patient's multiple 
problems, and his age of seventy-seven years, I think that 
this man is not employable."  The examiner who conducted the 
evaluation of the appellant's back concluded, "I feel his 
unemployability is as much a factor of his age and his back 
condition at this time."  Although unemployability is 
therefore established by the uncontested opinions of two 
competent medical examiners, these examinations were 
inadequate as they failed to address whether the appellant 
was unemployable due to his service connected disabilities 
alone, not withstanding his age and nonservice connected 
disabilities.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary when after 
taking into account all of the information and lay or medical 
evidence including the statements of the claimant, there is 
evidence of current disability that may be associated with 
active service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  We hold that a medical opinion is 
necessary to determine whether unemployability is 
attributable to his multiple service connected disabilities.

The record suggests that there might be outstanding medical 
evidence not obtained by the RO that includes records from 
the Eliza Coffee Memorial Hospital and Sheffield Clinic.  The 
appellant is hereby advised that if he has competent evidence 
that his unemployability is due solely to his service 
connected disabilities, he must submit it.  If there is any 
outstanding evidence that would support his claim, he must 
submit it.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should return the claims 
folders to the examiners who conducted the 
previous examinations (if available) or to 
an appropriate examiner.  The examiner(s) 
should be asked to opine as to whether it 
is as likely as not that the appellant's 
unemployability is attributable to his 
service connected disabilities without 
consideration of his age or nonservice 
connected disabilities.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




